Exhibit 10.2










EQUINIX, INC.

2000 EQUITY INCENTIVE PLAN

(AS AMENDED THROUGH APRIL 12, 2012)




    



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I. INTRODUCTION
1

ARTICLE II. ADMINISTRATION
1

2.1 Committee Composition
1

2.2 Committee Responsibilities
1

2.3 Committee for Non-Officer Grants
1

ARTICLE III. SHARES AVAILABLE FOR GRANTS
2

3.1 Basic Limitation
2

3.2 Annual Increase in Shares
2

3.3 Additional Shares
2

3.4 Dividend Equivalents
2

ARTICLE IV. ELIGIBILITY
2

4.1 Incentive Stock Options
2

4.2 Other Grants
2

ARTICLE V. OPTIONS
3

5.1 Stock Option Agreement
3

5.2 Number of Shares
3

5.3 Exercise Price
3

5.4 Exercisability and Term
3

5.5 Modification or Assumption of Options
3

5.6 Buyout Provisions
4

ARTICLE VI. PAYMENT FOR OPTION SHARES
4

6.1 General Rule
4

6.2 Surrender of Stock
4

6.3 Exercise/Sale
4

6.4 Exercise/Pledge
4

6.5 Promissory Note
5

6.6 Other Forms of Payment
5

ARTICLE VII. STOCK APPRECIATION RIGHTS
5

7.1 SAR Agreement
5

7.2 Number of Shares
5

7.3 Exercise Price
5

7.4 Exercisability and Term
5

7.5 Exercise of SARs
5

7.6 Modification or Assumption of SARs
6



    
i



--------------------------------------------------------------------------------




ARTICLE VIII. RESTRICTED SHARES
6

8.1 Restricted Stock Agreement
6

8.2 Payment for Awards
6

8.3 Vesting Conditions
6

8.4 Voting and Dividend Rights
6

ARTICLE IX. STOCK UNITS
6

9.1 Stock Unit Agreement
7

9.2 Payment for Awards
7

9.3 Vesting Conditions
7

9.4 Voting and Dividend Rights
7

9.5 Form and Time of Settlement of Stock Units
7

9.6 Death of Recipient
7

9.7 Creditors’ Rights
8

ARTICLE X. CHANGE IN CONTROL
8

ARTICLE XI. PROTECTION AGAINST DILUTION
8

11.1 Adjustments
8

11.2 Dissolution or Liquidation
9

11.3 Reorganizations
9

ARTICLE XII. DEFERRAL OF AWARDS
9

ARTICLE XIII. AWARDS UNDER OTHER PLANS.
10

ARTICLE XIV. PAYMENT OF FEES IN SECURITIES
10

14.1 Effective Date
10

14.2 Elections to Receive NSOs, Restricted Shares or Stock Units
10

14.3 Number and Terms of NSOs, Restricted Shares or Stock Units
10

ARTICLE XV. LIMITATION ON RIGHTS
10

15.1 Retention Rights
10

15.2 Stockholders’ Rights
10

15.3 Regulatory Requirements
10

ARTICLE XVI. WITHHOLDING TAXES
11

16.1 General
11

16.2 Share Withholding
11

ARTICLE XVII. FUTURE OF THE PLAN
11

17.1 Term of the Plan
11

17.2 Amendment or Termination
11

ARTICLE XVIII. LIMITATION ON PAYMENTS
11

18.1 Scope of Limitation
11



    
ii



--------------------------------------------------------------------------------




18.2 Application to Award
12

18.3 Basic Rule
12

18.4 Reduction of Payments
12

18.5 Overpayments and Underpayments
12

18.6 Related Corporations
13

ARTICLE XIX. DEFINITIONS
13







    
iii



--------------------------------------------------------------------------------


Exhibit 10.2


EQUINIX, INC.
2000 EQUITY INCENTIVE PLAN
ARTICLE I.INTRODUCTION.
The Plan was adopted by the Board to be effective at the IPO. The purpose of the
Plan is to promote the long-term success of the Company and the creation of
stockholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications, and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock ownership.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Restricted Shares, Stock Units, Options (which may constitute incentive stock
options or nonstatutory stock options) or stock appreciation rights.
The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).
ARTICLE II.    ADMINISTRATION.
2.1    Committee Composition. The Plan shall be administered by the Committee.
The Committee shall consist exclusively of two or more directors of the Company,
who shall be appointed by the Board. In addition, the composition of the
Committee shall satisfy:
(a)    Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b‑3 (or its successor) under the Exchange Act; and
(b)    Such requirements as the Internal Revenue Service may establish for
outside directors acting under plans intended to qualify for exemption under
section 162(m)(4)(C) of the Code.
2.2    Committee Responsibilities. The Committee shall (a) select the Employees,
Outside Directors and Consultants who are to receive Awards under the Plan,
(b) determine the type, number, vesting requirements and other features and
conditions of such Awards, (c) interpret the Plan and (d) make all other
decisions relating to the operation of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.
2.3    Committee for Non-Officer Grants. The Board may also appoint a secondary
committee of the Board, which shall be composed of one or more directors of the
Company who need not satisfy the requirements of Section 2.1. Such secondary
committee may administer the Plan with respect to Employees and Consultants who
are not considered officers or directors of the Company under section 16 of the
Exchange Act, may grant Awards under the Plan to such Employees and Consultants
and may determine all features and conditions of such Awards. Within


    



--------------------------------------------------------------------------------




the limitations of this Section 2.3, any reference in the Plan to the Committee
shall include such secondary committee.
ARTICLE III.    SHARES AVAILABLE FOR GRANTS.
3.1    Basic Limitation. Shares of Common Stock issued pursuant to the Plan may
be authorized but unissued shares or treasury shares. The aggregate number of
Options, SARs, Stock Units and Restricted Shares awarded under the Plan shall
not exceed (a) 5,000,000, (b) plus the shares remaining available for issuance
under the Predecessor Plan, plus (c) the additional shares of Common Stock
described in Sections 3.2 and 3.3. The limitations of this Section 3.1 and
Section 3.2 shall be subject to adjustment pursuant to Article 11.
3.2    Annual Increase in Shares. As of the first day of each calendar year,
commencing on January 1, 2001 and ending on January 1, 2010, the aggregate
number of Options, SARs, Stock Units and Restricted Shares that may be awarded
under the Plan shall automatically increase by a number equal to the lesser of
6% of the total number of shares of Common Stock then outstanding, or 6,000,000
shares.
3.3    Additional Shares. If Restricted Shares or shares of Common Stock issued
upon the exercise of Options are forfeited (including any options incorporated
from the Predecessor Plan), then such shares of Common Stock shall again become
available for Awards under the Plan. If Stock Units, Options or SARs are
forfeited or terminate for any other reason before being exercised, then the
corresponding shares of Common Stock shall again become available for Awards
under the Plan. If Stock Units are settled, then only the number of shares of
Common Stock (if any) actually issued in settlement of such Stock Units shall
reduce the number available under Section 3.1 and the balance shall again become
available for Awards under the Plan. If SARs are exercised, then only the number
of shares of Common Stock (if any) actually issued in settlement of such SARs
shall reduce the number available under Section 3.1 and the balance shall again
become available for Awards under the Plan. The foregoing notwithstanding, the
aggregate number of shares of Common Stock that may be issued under the Plan
upon the exercise of ISOs shall not be increased when Restricted Shares or other
shares of Common Stock are forfeited.
3.4    Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Restricted Shares, Stock Units,
Options or SARs available for Awards, whether or not such dividend equivalents
are converted into Stock Units.
ARTICLE IV.    ELIGIBILITY.
4.1    Incentive Stock Options. Only Employees who are common‑law employees of
the Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.
In addition, an Employee who owns more than 10% of the total combined voting
power of all classes of outstanding stock of the Company or any of its Parents
or Subsidiaries shall not be eligible for the grant of an ISO unless the
requirements set forth in section 422(c)(6) of the Code are satisfied.
4.2    Other Grants. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Restricted Shares, Stock Units, NSOs or SARs.


    
2

--------------------------------------------------------------------------------




ARTICLE V.    OPTIONS.
5.1    Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a reduction in the
Optionee’s other compensation. A Stock Option Agreement may provide that a new
Option will be granted automatically to the Optionee when he or she exercises a
prior Option and pays the Exercise Price in the form described in Section 6.2.
5.2    Number of Shares. Each Stock Option Agreement shall specify the number of
shares of Common Stock subject to the Option and shall provide for the
adjustment of such number in accordance with Article 10. Options granted to any
Optionee in a single fiscal year of the Company shall not cover more than
1,000,000 shares of Common Stock, except that Options granted to a new Employee
in the fiscal year of the Company in which his or her service as an Employee
first commences shall not cover more than 1,500,000 shares of Common Stock. The
limitations set forth in the preceding sentence shall be subject to adjustment
in accordance with Article 11.
5.3    Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an ISO shall in no event be less
than 100% of the Fair Market Value of a share of Common Stock on the date of
grant and the Exercise Price under an NSO shall in no event be less than 85% of
the Fair Market Value of a share of Common Stock on the date of grant. In the
case of an NSO, a Stock Option Agreement may specify an Exercise Price that
varies in accordance with a predetermined formula while the NSO is outstanding.
5.4    Exercisability and Term. Each Stock Option Agreement shall specify the
date or event when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. Options may be awarded in
combination with SARs, and such an Award may provide that the Options will not
be exercisable unless the related SARs are forfeited.
5.5    Modification or Assumption of Options. Within the limitations of the
Plan, the Committee may modify, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price, except
that the Company shall not effect a direct or indirect repricing of outstanding
Options under the Plan (including through an offer to exchange options or any
buy out or cash out of options) without stockholder approval; provided the
foregoing prohibition on repricing of stock options without stockholder approval
shall also apply to any stock options outstanding under other equity plans of
the Company from time to time. The foregoing notwithstanding, no modification


    
3

--------------------------------------------------------------------------------




of an Option shall, without the consent of the Optionee, alter or impair his or
her rights or obligations under such Option.
5.6    Buyout Provisions. The Committee may at any time (a) offer to buy out for
a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish; provided, that, in each case of (a) and (b), the Fair
Market Value of a Common Share, at the time of such buy out or cash out, is
equal to or more than the Exercise Price of the Option, except as otherwise
approved by the Company’s stockholders; provided further that the foregoing
prohibition on cashing out “underwater” stock options without stockholder
approval shall also apply to any stock options outstanding under other equity
plans of the Company from time to time.
ARTICLE VI.    PAYMENT FOR OPTION SHARES.
6.1    General Rule. The entire Exercise Price of shares of Common Stock issued
upon exercise of Options shall be payable in cash or cash equivalents at the
time when such shares of Common Stock are purchased, except as follows:
(a)    In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Article 6.
(b)    In the case of an NSO, the Committee may at any time accept payment in
any form(s) described in this Article 6.
6.2    Surrender of Stock. To the extent that this Section 6.2 is applicable,
all or any part of the Exercise Price may be paid by surrendering, or attesting
to the ownership of, shares of Common Stock that are already owned by the
Optionee. Such shares of Common Stock shall be valued at their Fair Market Value
on the date when the new shares of Common Stock are purchased under the Plan.
The Optionee shall not surrender, or attest to the ownership of, shares of
Common Stock in payment of the Exercise Price if such action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to the Option for financial reporting purposes.
6.3    Exercise/Sale. To the extent that this Section 6.3 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to a
securities broker approved by the Company to sell all or part of the shares of
Common Stock being purchased under the Plan and to deliver all or part of the
sales proceeds to the Company.
6.4    Exercise/Pledge. To the extent that this Section 6.4 is applicable, all
or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to
pledge all or part of the shares of Common Stock being


    
4

--------------------------------------------------------------------------------




purchased under the Plan to a securities broker or lender approved by the
Company, as security for a loan, and to deliver all or part of the loan proceeds
to the Company.
6.5    Promissory Note. To the extent that this Section 6.5 is applicable, all
or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) a full-recourse promissory
note. However, the par value of the shares of Common Stock being purchased under
the Plan, if newly issued, shall be paid in cash or cash equivalents.
6.6    Other Forms of Payment. To the extent that this Section 6.6 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid in any other form that is consistent with applicable laws, regulations
and rules.
ARTICLE VII.    STOCK APPRECIATION RIGHTS.
7.1    SAR Agreement. Each grant of an SAR under the Plan shall be evidenced by
an SAR Agreement between the Optionee and the Company. Such SAR shall be subject
to all applicable terms of the Plan and may be subject to any other terms that
are not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.
7.2    Number of Shares. Each SAR Agreement shall specify the number of shares
of Common Stock to which the SAR pertains and shall provide for the adjustment
of such number in accordance with Article 11. SARs granted to any Optionee in a
single calendar year shall in no event pertain to more than 1,000,000 shares of
Common Stock, except that SARs granted to a new Employee in the fiscal year of
the Company in which his or her service as an Employee first commences shall not
pertain to more than 1,500,000 shares of Common Stock. The limitations set forth
in the preceding sentence shall be subject to adjustment in accordance with
Article 11.
7.3    Exercise Price. Each SAR Agreement shall specify the Exercise Price. An
SAR Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.
7.4    Exercisability and Term. Each SAR Agreement shall specify the date when
all or any installment of the SAR is to become exercisable. The SAR Agreement
shall also specify the term of the SAR. An SAR Agreement may provide for
accelerated exercisability in the event of the Optionee’s death, disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s service. SARs may be
awarded in combination with Options, and such an Award may provide that the SARs
will not be exercisable unless the related Options are forfeited. An SAR may be
included in an ISO only at the time of grant but may be included in an NSO at
the time of grant or thereafter. An SAR granted under the Plan may provide that
it will be exercisable only in the event of a Change in Control.
7.5    Exercise of SARs. Upon exercise of an SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) shares of Common Stock, (b) cash or (c) a combination of shares
of Common Stock and cash, as the Committee shall determine. The amount of cash
and/or the Fair Market Value of shares of Common


    
5

--------------------------------------------------------------------------------




Stock received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the shares
of Common Stock subject to the SARs exceeds the Exercise Price. If, on the date
when an SAR expires, the Exercise Price under such SAR is less than the Fair
Market Value on such date but any portion of such SAR has not been exercised or
surrendered, then such SAR shall automatically be deemed to be exercised as of
such date with respect to such portion.
7.6    Modification or Assumption of SARs. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price, except that the Company
shall not effect a direct or indirect repricing of outstanding SARs (including
through an offer to exchange SARs or any buy out or cash out of SARs) without
stockholder approval. The foregoing notwithstanding, no modification of an SAR
shall, without the consent of the Optionee, alter or impair his or her rights or
obligations under such SAR.
ARTICLE VIII.    RESTRICTED SHARES.
8.1    Restricted Stock Agreement. Each grant of Restricted Shares under the
Plan shall be evidenced by a Restricted Stock Agreement between the recipient
and the Company. Such Restricted Shares shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.
8.2    Payment for Awards. Subject to the following sentence, Restricted Shares
may be sold or awarded under the Plan for such consideration as the Committee
may determine, including (without limitation) cash, cash equivalents,
full-recourse promissory notes, past services and future services. To the extent
that an Award consists of newly issued Restricted Shares, the consideration
shall consist exclusively of cash, cash equivalents or past services rendered to
the Company (or a Parent or Subsidiary) or, for the amount in excess of the par
value of such newly issued Restricted Shares, full-recourse promissory notes, as
the Committee may determine.
8.3    Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. A
Restricted Stock Agreement may provide for accelerated vesting in the event of
the Participant’s death, disability or retirement or other events.
8.4    Voting and Dividend Rights. The holders of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders. A Restricted Stock Agreement, however, may require
that the holders of Restricted Shares invest any cash dividends received in
additional Restricted Shares. Such additional Restricted Shares shall be subject
to the same conditions and restrictions as the Award with respect to which the
dividends were paid.
ARTICLE IX.    STOCK UNITS.


    
6

--------------------------------------------------------------------------------




9.1    Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.
9.2    Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.
9.3    Vesting Conditions. Each Award of Stock Units may or may not be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement
may provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events.
9.4    Voting and Dividend Rights. The holders of Stock Units shall have no
voting rights. Prior to settlement or forfeiture, any Stock Unit awarded under
the Plan may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one share of Common Stock while the Stock Unit is
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of shares of Common Stock, or in a combination of both. Prior to distribution,
any dividend equivalents which are not paid shall be subject to the same
conditions and restrictions as the Stock Units to which they attach.
9.5    Form and Time of Settlement of Stock Units. Settlement of vested Stock
Units may be made in the form of (a) cash, (b) shares of Common Stock or (c) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of shares of Common Stock over a series of
trading days. Vested Stock Units may be settled in a lump sum or in
installments. The distribution may occur or commence when all vesting conditions
applicable to the Stock Units have been satisfied or have lapsed, or it may be
deferred to any later date. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until an Award of
Stock Units is settled, the number of such Stock Units shall be subject to
adjustment pursuant to Article 11.
9.6    Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.


    
7

--------------------------------------------------------------------------------




9.7    Creditors’ Rights. A holder of Stock Units shall have no rights other
than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.
ARTICLE X.    CHANGE IN CONTROL.
In the event of any Change in Control, each outstanding Award shall
automatically accelerate so that each such Award shall, immediately prior to the
effective date of the Change in Control, become fully exercisable for all of the
shares of Common Stock at the time subject to such Award and may be exercised
for any or all of those shares as fully-vested shares of Common Stock. However,
an outstanding Award shall not so accelerate if and to the extent such Award is,
in connection with the Change in Control, either to be assumed by the successor
corporation (or parent thereof) or to be replaced with a comparable Award for
shares of the capital stock of the successor corporation (or parent thereof).
The determination of Award comparability shall be made by the Plan
Administrator, and its determination shall be final, binding and conclusive.
The vesting acceleration provisions of Section 10.2 as in effect prior to
February 14, 2008 shall remain applicable to Awards granted prior to such date.
ARTICLE XI.    PROTECTION AGAINST DILUTION.
11.1    Adjustments. In the event of a subdivision of the outstanding shares of
Common Stock, a declaration of a dividend payable in Common Stock or a
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise) into a lesser number of shares of Common Stock,
corresponding adjustments shall automatically be made in each of the following:
(a)    The number of Options, SARs, Restricted Shares and Stock Units available
for future Awards under Article 3;
(b)    The limitations set forth in Sections 5.2 and 7.2;
(c)    The number of shares of Common Stock covered by each outstanding Option
and SAR;
(d)    The Exercise Price under each outstanding Option and SAR; and
(e)    The number of Stock Units included in any prior Award which has not yet
been settled.
In the event of a declaration of an extraordinary dividend payable in a form
other than Common Stock in an amount that has a material effect on the price of
shares of Common Stock, a recapitalization, a spin-off or a similar occurrence,
the Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Article 11, a Participant shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of


    
8

--------------------------------------------------------------------------------




shares of stock of any class, the payment of any stock dividend or any other
increase or decrease in the number of shares of stock of any class.
11.2    Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.
11.3    Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for (a) the continuation
of the outstanding Awards by the Company, if the Company is a surviving
corporation, (b) the assumption of the outstanding Awards by the surviving
corporation or its parent or subsidiary, (c) the substitution by the surviving
corporation or its parent or subsidiary of its own awards for the outstanding
Awards, (d) full exercisability or vesting and accelerated expiration of the
outstanding Awards or (e) settlement of the full value of the outstanding Awards
in cash or cash equivalents followed by cancellation of such Awards.
ARTICLE XII.    DEFERRAL OF AWARDS.
The Committee (in its sole discretion) may permit or require a Participant to:
(a)    Have cash that otherwise would be paid to such Participant as a result of
the exercise of an SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;
(b)    Have shares of Common Stock that otherwise would be delivered to such
Participant as a result of the exercise of an Option or SAR converted into an
equal number of Stock Units; or
(c)    Have shares of Common Stock that otherwise would be delivered to such
Participant as a result of the exercise of an Option or SAR or the settlement of
Stock Units converted into amounts credited to a deferred compensation account
established for such Participant by the Committee as an entry on the Company’s
books. Such amounts shall be determined by reference to the Fair Market Value of
such shares of Common Stock as of the date when they otherwise would have been
delivered to such Participant.
A deferred compensation account established under this Article 12 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company. Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company. If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Article 12.


    
9

--------------------------------------------------------------------------------




ARTICLE XIII.    AWARDS UNDER OTHER PLANS.
The Company may grant awards under other plans or programs. Such awards may be
settled in the form of shares of Common Stock issued under this Plan. Such
shares of Common Stock shall be treated for all purposes under the Plan like
shares of Common Stock issued in settlement of Stock Units and shall, when
issued, reduce the number of shares of Common Stock available under Article 3.
ARTICLE XIV.    PAYMENT OF FEES IN SECURITIES.
14.1    Effective Date. No provision of this Article 14 shall be effective
unless and until the Board has determined to implement such provision.
14.2    Elections to Receive NSOs, Restricted Shares or Stock Units. An Outside
Director may elect to receive his or her annual retainer payments or meeting
fees from the Company in the form of cash, NSOs, Restricted Shares or Stock
Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Article 14 shall be filed with the Company on the prescribed form.
14.3    Number and Terms of NSOs, Restricted Shares or Stock Units. The number
of NSOs, Restricted Shares or Stock Units to be granted to Outside Directors in
lieu of annual retainers or meeting fees that would otherwise be paid in cash
shall be calculated in a manner determined by the Board. The Board shall also
determine the terms of such NSOs, Restricted Shares or Stock Units.
ARTICLE XV.    LIMITATION ON RIGHTS.
15.1    Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee, Outside
Director or Consultant. The Company and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the service of any Employee, Outside Director or
Consultant at any time, with or without cause, subject to applicable laws, the
Company’s certificate of incorporation and by-laws and a written employment
agreement (if any).
15.2    Stockholders’ Rights. A Participant shall have no dividend rights,
voting rights or other rights as a stockholder with respect to any shares of
Common Stock covered by his or her Award prior to the time when a stock
certificate for such shares of Common Stock is issued or, if applicable, the
time when he or she becomes entitled to receive such shares of Common Stock by
filing any required notice of exercise and paying any required Exercise Price.
No adjustment shall be made for cash dividends or other rights for which the
record date is prior to such time, except as expressly provided in the Plan.
15.3    Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue shares of Common Stock
under the Plan shall be subject to all applicable laws, rules and regulations
and such approval by any regulatory body as may be required. The Company
reserves the right to restrict, in whole or in part, the delivery


    
10

--------------------------------------------------------------------------------




of shares of Common Stock pursuant to any Award prior to the satisfaction of all
legal requirements relating to the issuance of such shares of Common Stock, to
their registration, qualification or listing or to an exemption from
registration, qualification or listing.
ARTICLE XVI.    WITHHOLDING TAXES.
16.1    General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any shares of Common Stock or make any cash payment under the
Plan until such obligations are satisfied.
16.2    Share Withholding. The Committee may permit a Participant to satisfy all
or part of his or her withholding or income tax obligations by having the
Company withhold all or a portion of any shares of Common Stock that otherwise
would be issued to him or her or by surrendering all or a portion of any shares
of Common Stock that he or she previously acquired. Such shares of Common Stock
shall be valued at their Fair Market Value on the date when taxes otherwise
would be withheld in cash.
ARTICLE XVII.    FUTURE OF THE PLAN.
17.1    Term of the Plan. The Plan, as set forth herein, shall become effective
the date of effectiveness of the IPO. The Plan shall remain in effect until it
is terminated under Section 17.2, except that no ISOs shall be granted on or
after the 10th anniversary of the later of (a) the date when the Board adopted
the Plan or (b) the date when the Board adopted the most recent increase in the
number of shares of Common Stock available under Article 3 which was approved by
the Company’s stockholders. The Plan shall serve as the successor to the
Predecessor Plan, and no further option grants shall be made under the
Predecessor Plan after the Plan effective date. All options outstanding under
the Predecessor Plan as of such date shall, immediately upon effectiveness of
the Plan, remain outstanding in accordance with their terms. Each outstanding
option under the Predecessor Plan shall continue to be governed solely by the
terms of the documents evidencing such option, and no provision of the Plan
shall be deemed to affect or otherwise modify the rights or obligations of the
holders of such incorporated options with respect to their acquisition of shares
of Common Stock, except that the vesting acceleration provisions of Article 10
relating to Change in Control as in effect prior to February 14, 2008 shall
remain applicable to the options incorporated from the Predecessor Plan.
17.2    Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.
ARTICLE XVIII.    LIMITATION ON PAYMENTS.
18.1    Scope of Limitation. This Article 18 shall apply to an Award only if:


    
11

--------------------------------------------------------------------------------




(a)    The independent auditors most recently selected by the Board (the
“Auditors”) determine that the after-tax value of such Award to the Participant,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Participant (including the
excise tax under section 4999 of the Code), will be greater after the
application of this Article 18 than it was before the application of this
Article 18; or
(b)    The Committee, at the time of making an Award under the Plan or at any
time thereafter, specifies in writing that such Award shall be subject to this
Article 18 (regardless of the after-tax value of such Award to the Participant).
18.2    Application to Award. If this Article 18 applies to an Award, it shall
supersede any contrary provision of the Plan or of any Award granted under the
Plan.
18.3    Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Article 18, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of section 280G of the Code.
18.4    Reduction of Payments. If the Auditors determine that any Payment would
be nondeductible by the Company because of section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice. If no such election is made by the Participant within such 10‑day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Article 18, present
value shall be determined in accordance with section 280G(d)(4) of the Code. All
determinations made by the Auditors under this Article 18 shall be binding upon
the Company and the Participant and shall be made within 60 days of the date
when a Payment becomes payable or transferable. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
or transfer to or for the benefit of the Participant such amounts as are then
due to him or her under the Plan and shall promptly pay or transfer to or for
the benefit of the Participant in the future such amounts as become due to him
or her under the Plan.
18.5    Overpayments and Underpayments. As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion of a


    
12

--------------------------------------------------------------------------------




deficiency by the Internal Revenue Service against the Company or the
Participant which the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant which he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount which is subject to taxation under section 4999 of
the Code. In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.
18.6    Related Corporations. For purposes of this Article 18, the term
“Company” shall include affiliated corporations to the extent determined by the
Auditors in accordance with section 280G(d)(5) of the Code.
ARTICLE XIX.    DEFINITIONS.
19.1    “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.
19.2    “Award” means any award of an Option, an SAR, a Restricted Share or a
Stock Unit under the Plan.
19.3    “Board” means the Company’s Board of Directors, as constituted from time
to time.
19.4    “Change in Control” shall mean:
(a)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;
(b)    The sale, transfer or other disposition of all or substantially all of
the Company’s assets;
(c)    A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either (i) had been directors
of the Company on the date 24 months prior to the date of the event that may
constitute a Change in Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or


    
13

--------------------------------------------------------------------------------




(d)    Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude(i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
19.5    “Code” means the Internal Revenue Code of 1986, as amended.
19.6    “Committee” means a committee of the Board, as described in Article 2.
19.7    “Common Stock” means the common stock of the Company.
19.8    “Company” means Equinix, Inc., a Delaware corporation.
19.9    “Consultant” means a consultant or adviser who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor. Service as a Consultant shall be considered employment
for all purposes of the Plan, except as provided in Section 4.1.
19.10    “Employee” means a common‑law employee of the Company, a Parent, a
Subsidiary or an Affiliate.
19.11    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
19.12    “Exercise Price,” in the case of an Option, means the amount for which
one share of Common Stock may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of an SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one share of Common Stock in
determining the amount payable upon exercise of such SAR.
19.13    “Fair Market Value” means the market price of one share of Common
Stock, determined by the Committee in good faith on such basis as it deems
appropriate. Whenever possible, the determination of Fair Market Value by the
Committee shall be based on the prices reported in The Wall Street Journal. Such
determination shall be conclusive and binding on all persons.
19.14    “ISO” means an incentive stock option described in section 422(b) of
the Code.


    
14

--------------------------------------------------------------------------------




19.15    “NSO” means a stock option not described in sections 422 or 423 of the
Code.
19.16    “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase shares of Common Stock.
19.17    “Optionee” means an individual or estate who holds an Option or SAR.
19.18    “Outside Director” shall mean a member of the Board who is not an
Employee. Service as an Outside Director shall be considered employment for all
purposes of the Plan, except as provided in Section 4.1.
19.19    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.
19.20    “Participant” means an individual or estate who holds an Award.
19.21    “Plan” means this Equinix, Inc. 2000 Equity Incentive Plan, as amended
from time to time.
19.22    “Predecessor Plan” means the Company’s existing 1998 Stock Option Plan.
19.23    “Restricted Share” means a share of Common Stock awarded under the
Plan.
19.24    “Restricted Stock Agreement” means the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Share.
19.25    “SAR” means a stock appreciation right granted under the Plan.
19.26    “SAR Agreement” means the agreement between the Company and an Optionee
which contains the terms, conditions and restrictions pertaining to his or her
SAR.
19.27    “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.
19.28    “Stock Unit” means a bookkeeping entry representing the equivalent of
one share of Common Stock, as awarded under the Plan.
19.29    “Stock Unit Agreement” means the agreement between the Company and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.


    
15

--------------------------------------------------------------------------------




19.30    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.


    
16

--------------------------------------------------------------------------------




Plan History
12/4/07 Amendment to Section 3.2
1/31/08 Amendment to Section 11.1
2/14/08 Amendment to remove Section 10.2
4/12/12 Amendments to Sections 5.5, 5.6 and 7.6
11/25/14 Anti-dilutive adjustments to Section 3.1 resulting from Special
Distribution (39,079 shares added to plan reserve). Refer to OARF dated December
31, 2014 for details.
11/10/15 Anti-dilutive adjustments to Section 3.1 resulting from Special
Distribution (31,440 shares added to plan reserve). Refer to OARF dated December
31, 2015 for details.




    
17